Exhibit 10.28

AMENDMENT NUMBER 1

TO THE FINISH LINE, INC. 2009 INCENTIVE PLAN

Pursuant to rights reserved under Section 13.1 of The Finish Line, Inc. 2009
Incentive Plan (the “Plan”), the Board of Directors of The Finish Line, Inc.
hereby amends the Plan as follows.

 

  1. The third sentence of Section 13.4(l) of the Plan, which reads “To the
extent not prohibited by Section 409A of the Code, if the delayed payment
consists of cash, interest shall accrue on the delayed payment at the rate of
7% per annum and if the delayed payment consists of Stock, dividends and
distributions paid with respect to such Stock shall be added to the delayed
payment” is hereby amended and restated to read in its entirety as follows:

“The Award subject of the delayed payment shall be automatically transferred to
the then applicable Finish Line non-qualified deferred compensation plan and be
invested pursuant to the investment elections in effect for the participant
pursuant to that plan.”

 

  2. All other terms and provisions of the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF this Amendment Number 1 has been executed to be effective as
of January 21, 2010.

 

THE FINISH LINE, INC. Signature:  

/s/ Bill Kirkendall

Printed Name:   Bill Kirkendall Title:   Director, Chairman of Compensation  
and Stock Option Committee